                                                             15 Filed 12/22/20
                         Case 2:20-cv-01848-KJD-VCF Document 16       12/21/20 Page 1 of 2




                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    2 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    3 TEL: 702.893.3383
                      FAX: 702.893.3789
                    4 Bruce.Young@lewisbrisbois.com
                      Attorneys for Defendant
                    5 The Anthem Companies, Inc.

                    6

                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10

                   11 STACIA MCCOY, an individual,                            CASE NO. 2:20-cv-01848-KJD-VCF

                   12                      Plaintiff,

                   13             vs.                                         JOINT STATUS REPORT REGARDING
                                                                              SETTLEMENT
                   14 THE ANTHEM COMPANIES, INC., a
                      Delaware Foreign Corporation; DOES 1-10,
                   15 business entities, forms unknown; DOES 11-20,
                      individuals; and DOES 21-30, inclusive,
                   16
                                      Defendants.
                   17

                   18            Pursuant to the Minute of Proceedings (ECF No. 14) dated November 23, 2020, Defendant
                   19 The Anthem Companies, Inc. (“Defendant” or “Anthem”) and Plaintiff Stacia McCoy, by and
                   20 through their respective counsel of record, submit the following Joint Status Report Regarding

                   21 Settlement.

                   22            The parties have been unable to finalize the settlement agreement and submit the stipulated
                   23 dismissal and will be unable to do so before December 21, 2020. Due to the holiday season, the

                   24 impact of the COVID-19 pandemic on Anthem’s business practices, and Anthem representatives

                   25 involved with the settlement taking vacation time, the settlement agreement has taken longer to

                   26 approve and finalize than anticipated. As a result, the parties request an additional twenty-one (21)

                   27 days to finalize submit the stipulation to dismiss the action based on the settlement.

                   28 ///
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4811-3871-3301.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01848-KJD-VCF Document 16
                                                             15 Filed 12/22/20
                                                                      12/21/20 Page 2 of 2




                    1            This request for additional time to finalize the settlement and submit a stipulation to dismiss

                    2 this action is made in good faith and not for the purpose of unnecessary delay.

                    3 DATED this 21st day of December, 2020.                    DATED this 21st day of December, 2020.

                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP                       HUTCHINGS LAW GROUP, LLC

                    5
                      /s/ Bruce C. Young                                        /s/ Stacy Norris, Esq.
                    6
                      Bruce C. Young, Esq.                                      Mark H. Hutchings, Esq.
                    7 Nevada Bar No. 5560                                       Nevada Bar No. 12783
                      Attorneys for Defendant                                   Stacy Norris, Esq.
                    8                                                           Nevada Bar No. 26556
                      THE ANTHEM COMPANIES, INC.                                Attorneys for Plaintiff
                    9                                                           STACIA MCCOY
                   10
                                                                               IT IS SO ORDERED
                   11
                                                                               DATED: 5:04 pm, December 22, 2020
                   12

                   13

                   14                                                          BRENDA WEKSLER
                   15                                                          UNITED STATES MAGISTRATE JUDGE

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4811-3871-3301.1                                   2
